Citation Nr: 0001171	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-47 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
October 1945.  He died in December 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
April 1998; it was returned to the Board in July 1999.


FINDINGS OF FACT

1.  An RO decision of April 1975 denied the appellant's claim 
for service connection for the cause of the veteran's death.  

2.  The evidence added to the record since the April 1975 
decision is redundant or cumulative of evidence previously of 
record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the April 1998 remand the Board explained that, as the 
appellant failed to appeal an April 1975 decision which 
denied service connection for the cause of the veteran's 
death, the issue on appeal is as listed on the title page of 
this action.  Although the RO thereafter determined in 
September 1998 that new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).

Service connection for the cause of the veteran's death was 
denied in an unappealed April 1975 RO decision.  Generally, a 
claim which has been denied in an unappealed RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the April 1975 decision 
included a copy of the veteran's death certificate, which 
indicates that the veteran died in December 1974. Hepatic 
abscess due to acute and chronic cholecystitis with empyema 
was certified as the immediate cause of death, and complete 
duodenal obstruction was certified as a significant condition 
contributing to death.  At the time of the veteran's death, 
service connection was not in effect for any disability.

Pertinent evidence added to the record includes the veteran's 
service medical records, as well as several letters written 
by the veteran during his period of service, and private 
medical records of the veteran for August 1974 to December 
1974.  The evidence added to the record also includes a copy 
of the veteran's death certificate and several statements by 
the appellant.

The service medical records show that the veteran, at his 
enlistment examination, presented with a relaxed right 
inguinal ring and a left varicocele.  The records document 
treatment in service between April 1943 and July 1943 for 
rheumatic fever, an inguinal hernia, conjunctivitis and 
blepharitis, and show that he underwent a herniorrhaphy and 
tonsillectomy.  The service medical records are completely 
negative for any evidence of liver, gallbladder or duodenal 
abnormalities.  As the service medical records are negative 
for evidence of any disability which has been alleged or 
shown to have caused or contributed substantially or 
materially to the veteran's death, the Board concludes that 
the service medical records are not, when considered either 
alone or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

In his letters, the veteran wrote of an explosion which 
occurred onboard his ship, and which injured two crewmembers.  
The letters indicate that the veteran himself was 
hospitalized between April 1943 and July 1943, although he 
was not specific in describing the reason for his 
hospitalization or the conditions for which he was treated.  
The veteran did report undergoing surgery involving his right 
side, and he mentioned experiencing problems with his eyes.  
In several recent annotations to the letters, the appellant 
averred that the veteran had been hospitalized secondary to 
severe injuries received from the explosion referred to in 
his letters.  While the letters demonstrate that the veteran 
was hospitalized for a lengthy period of time, they notably 
do not indicate that he was hospitalized or treated for any 
liver, gallbladder or duodenal conditions, or any other 
condition which has been alleged or shown to have caused or 
contributed substantially or materially to his death.  
Moreover, even assuming, as the appellant contends, that the 
veteran was severely injured in an explosion, the Board notes 
that, as laypersons, neither the veteran nor the appellant 
are competent to offer medical opinions, so the assertions of 
either the veteran or the appellant concerning medical 
diagnosis or causation cannot constitute competent medical 
evidence with which to reopen a claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Since the letters 
are therefore not probative of whether the veteran's death 
was etiologically related to service, they are not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

The private medical records of the veteran document treatment 
for an upper gastrointestinal obstruction, abscesses in the 
gallbladder and hepatic area, cholecystitis, empyema and 
diabetes.  The records also contain a sketch purportedly 
drawn by the veteran's treating physician to explain the 
veteran's condition to the appellant.  The private medical 
records notably do not address the etiology of the treated 
disabilities or otherwise refer to the veteran's period of 
service.  They therefore are not, when considered either 
alone or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

The copy of the veteran's death certificate is a duplicate of 
the death certificate previously on file at the time of the 
April 1975 decision, and is therefore not new. 

In several statements on file the appellant alleges, in 
essence, that the veteran sustained severe injuries to his 
abdominal area in service from an explosion, and that he 
underwent surgery at that time to repair a rupture in his 
abdomen.  She stated that she was married to the veteran 
while he was in service and that he continued to experience 
problems in service and thereafter.  She reported that the 
veteran died in 1974 after experiencing abdominal symptoms on 
his right side, and she argued that his death was therefore 
related to the abdominal injury he purportedly received in 
service.  However, as noted previously, as a layperson the 
appellant is not competent to offer medical opinions, so the 
assertions of the appellant concerning medical diagnosis or 
causation cannot constitute competent medical evidence with 
which to reopen a claim.  Id.  Since her statements are 
therefore not probative of whether the veteran's death was 
etiologically related to service, they are not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

As a whole, the evidence received in the claims file 
subsequent to the April 1975 decision does not tend to show 
that the veteran's death is etiologically related to his 
period of service, including any injury or disease incurred 
therein.  Thus, in the Board's judgment, this evidence, when 
considered either by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the April 1975 decision is 
not new and material and the claim is not reopened.

The Board notes that the appellant has challenged the 
completeness and accuracy of the veteran's service medical 
records, contending in essence that they fail to document 
hospitalization for injuries allegedly incurred in an 
explosion.  The record reflects that she requested that the 
Board for Correction of Naval Records amend the veteran's 
service medical records to support her contentions, but that 
the RO was informed in March 1999 that her application had 
been denied by that agency.  The Board has carefully reviewed 
the veteran's service medical records as well as other 
evidence on file, but is not persuaded by the appellant's 
contentions.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen the claim for service connection 
for the cause of the veteran's death.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for the cause 
of the veteran's death is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

